Title: To Thomas Jefferson from Benjamin Waterhouse, 8 June 1822
From: Waterhouse, Benjamin
To: Jefferson, Thomas


Dear Sir,
Cambridge
8th June 1822.
I here send for your acceptance a copy from my last edition of the Lecture on the pernicious effects of Tobacco, and of the other strand, in the same cord, ardent spirits, on young subjects.You may notice in the introduction to this American edition, that I have had recourse to great names, in order to magnify my apostleship.Dr De Cano in Vienna, informed me that he found some difficulty in obtaining a license for his German edition of it, lest it might injure their revenue from Tobacco! This would doubtless create a smile in the cultivators of that popular plant in Virginia. I hope you will give the production a deliberate reading, and if I have preached a false doctrine to tell me so, that I may have time to report. It contains the sum & substance of all that I know of the origin of chronic disorders.—I fear that this part of the union will, e’re long, be the region of religious animosity. The more numerous “orthodox” party have, by circular letters, recently organized a large convention of their ministers from all corners of the State, in Boston, probably 200. And they have appointed a committee of thirteen, 12 of whom are high toned Calvinists, to report at their next annual meeting an answer to this question—“What is a christian church, with whom they ought to hold communion?” This is meant to excommunicate us Unitarians. Although they consider us as the “goats,” we absolutely feed cloath & support these persecuting sheep. The whole orthodox flock are fed on goats-milk; for whereever there are meeting houses to be built, professorships established, or missionaries to be sent, they come with their empty pails to the goats, though browsing on the barren mountains of Satan, & after they have stripped them dry, they are left to be turned off on the left hand to everlasting perdition, while those on the right are basking in glory! As to argument or satire with such men, it is chopping a block with a razor.For more than a dozen years, have the pulpits of Massachusetts been chiefly filled with Connecticut ministers. They have more field-preaching-eloquence than ours, & in our democratical mode of settling a minister, they find a majority in their favour; and when once settled, these men soon drown the still, small voice of reason. In the pulpit, and at the bar, the New Hampshire & Connecticut gentlemen out-talk us. We have great writers & reasoners in Massts but the common people reap little benefit from their labours; for as Swift saysStars beyond a certain heightGive mortals neither heat nor light.Our legislature have imitated Congress in choosing a distinguished unitarian for their chaplain; and a worthy man, driven from his pulpit by an association of ministers in Connecticut, was selected to preach our annual election sermon It is these things that has roused the holy ire of the Calvinists. But it will probably end here, as at the reformation; the minority will ultimately triumph.While men are scowling on each other, Heaven continues to smile upon us. Our mountains & vallies our fields & our gardens bear no tokens of a wrathful God.—That you may be long continued among us, a benefit & example to our nation, is the ardent desire of your steady friend & humble admirerBenjn WaterhousePost Scripture—Almost all the Calvinistic ministers  who now discredit Massts are from the Connecticut & New Hampshire colleges. Some from the New York & New Jersy seminaries—states, full 50 years behind Massts in theological studies. Their preachers have a sort of methodistical eloquence, captivating to the multitude. And as our selection & ordination of ministers are perfectly democratical, they find no difficulty in creeping into most of our pulpits, excepting in Boston, & its immediate vicinity. There is a very richly endowed theological college established at Andover, less than 20 miles from this place, exclusively Calvinistic. An illiterate merchant of Newbury Port has already given it more than 120,000 dollars, and is able to give it as much more at his death. The buildings are extensive and the library encreasing, wc will infallibly make it unitarian within 40 years—We have a monthly Review devoted to the cause of Unitarianism, conducted chiefly by my son in law Henry Ware, who is considered as a leader in the cause. We have also several news papers, & a tract society, supported by subscription, the great object of which is to republish & diffuse such productions as are best calculated to illustrate the doctrine of the One all perfect God. I enclose two numbers that happen to lay on my table without any reference to their contents, merely to show you how we Yankees violate that law of Moses, wc says, thou shall not mix linen & woolen, nor plough with an ox, and an ass.B. W.